Appellant was convicted of burglary. While testifying Gibson was asked if he was a stranger in Johnson county, and if he did not have an uncle living in Johnson county. These questions were answered in the affirmative, and exceptions reserved. The court approves this bill with the explanation, "that the defendant had by interrogation sought to cast suspicion upon the witness as connected with this offense." We do not believe the testimony was of a material character one way or the other; and was not of sufficient importance, even if erroneously admitted, to require a reversal of the judgment; but we see no valid reason why it was not admissible.
Motion for new trial is mainly predicated upon alleged newly discovered testimony. Sam Brown is the witness whose testimony is mentioned. He was brought to court as a witness, but he was not placed upon the stand. A negro witness testified that appellant on the night of the alleged burglary, with some other boys, was in the restaurant where Sam Brown was in charge. The negro was a cook in the restaurant. These boys were in there about 8 or 9 o'clock at night. The negro says that Sam Brown was "on watch" at the time the boys were there, between 8 and 9 o'clock. These facts were disclosed during the trial. The affidavit of Brown shows he was in attendance on the trial as a witness; that he was present on the night of the burglary in the restaurant mentioned by the negro witness, and saw the boys in that restaurant at the time mentioned by the negro witness. This affidavit *Page 155 
further states that he does not believe this boy to be one of those boys. The allegation is made by appellant that he did not know Sam Brown would testify to this fact. More than this is necessary to constitute this character of evidence newly discovered. The question of diligence enters into it. Here was a witness present at the trial, who could have been used by defendant, and inquiry of him could have been made after the negro witness had given his testimony. When the witness testified that Sam Brown was present and saw these boys and identified defendant as one of them who was in the restaurant, inquiry of Brown would have readily developed the facts set out in his affidavit; but nothing was done until after the trial. Appellant was placed in such relation to the matter that further inquiry should have been made during the trial. If Brown had not been present or not within reach of the court at the time the negro testified we would have had a different question. We do not believe this comes within the rule laid down for granting new trials on newly discovered testimony.
We do not agree with appellant's contention that the evidence is not sufficient. It is not controverted that the burglary was committed. The facts, though circumstantial, were sufficient to connect appellant with that burglary. The testimony of several witnesses puts him with certain other boys in the little town where the burglary was committed on the night of the burglary. A few days afterwards, in the city of Fort Worth he was found in possession of and traded off some of the property taken from the house. Under the law, as we understand it, this is sufficient evidence to justify conviction for burglary. Possession of the property recently after taken out of the house unexplained, is sufficient to connect him with the burglary. It would be sufficient to show theft. The evidence in our opinion, is sufficient. The judgment is affirmed.
Affirmed.
[Motion for rehearing overruled without written opinion. — Reporter.]